DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the amendment filed on 11/01/2021. Claims 1-20 are pending and are examined below. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0155443 A1 (“Haziza”) in view of US 2021/0159971 A1 (“Panchal”).


Regarding claim 1, Haziza discloses flying an aircraft along a heading; receiving a directed signal from a signal source at an antenna on the aircraft to define a received signal; determining a signal strength of the received signal; defining a first heading observation based on the signal strength; and indicating at least one of a heading variance or a figure of merit based on the first heading observation (see at least [0037]-[0038]).
Haziza is not explicit on determining a signal strength of the received signal with a satellite communication system on the aircraft, however,
Panchal discloses determining a signal strength of the received signal with a satellite communication system on the aircraft (see at least [0040], [0068], and [0120]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Panchal with the system disclosed by Haziza so that travelers accessing a wireless network may access various network-based resources (Panchal, [0001]).

Regarding claim 2, Haziza further discloses determining the heading variance indicative of a quality of the heading based on at least the first heading observation (see at least [0037]-[0038]).

Regarding claim 3, Haziza further discloses receiving from a GNSS receiver or a GPS receiver at least one of position, velocity or timing information (see at least [0037]-[0038]).

Regarding claim 4, Haziza further discloses one of determining a second heading observation or a position of the aircraft based on the at least one of position, velocity or timing information and wherein the determining the heading variance is further based on the second heading observation (see at least [0037]-[0038]).

Regarding claim 5, Haziza further discloses receiving inertial sensor information and wherein the determining the heading variance is further based on the inertial sensor information (see at least [0037]-[0038]).

Regarding claim 6, Haziza further discloses heading drift while flying the aircraft is limited to inertial system drift (see at least [0037]-[0038]).

Regarding claim 7, Haziza further discloses heading drift of the aircraft is resilient to loss of receiving from the GNSS receiver and the GPS receiver (see at least [0037]-[0038]).

Regarding claim 8, Haziza further discloses the determining the heading variance is operable in an environment denied radio navigation aids (see at least [0037]-[0038]).

Regarding claim 9, Haziza further discloses at least one of the heading variance or the figure of merit based on the first heading observation is provided to a controller for the antenna (see at least [0037]-[0038]).

Regarding claim 10, Haziza further discloses adjusting an orientation of the antenna according to the at least one of the heading variance or the figure of merit (see at least [0033]-[0037]).

Regarding claim 11, Haziza further discloses repeating the flying, receiving, determining, defining, and adjusting (see at least [0033]-[0037]).

Regarding claim 12, Haziza further discloses the heading variance does not exceed one degree of error for a predetermined amount of time (see at least [0025]).

Regarding claim 13, Haziza further v adjusting the orientation of the antenna comprises mechanically altering the orientation of the antenna (see at least [0033]-[0037]).

Regarding claim 14, Haziza further discloses a directed communication receiver configured to output a signal related to beam tracking strength; an inertial reference module configured to receive the beam tracking strength and provide a heading observation based thereon, the inertial reference module configured to determine a heading variance indicative of a quality of a heading of the vehicle based on at least the heading observation and provide an output related to the heading variance, the inertial reference module configured to provide a heading observation and output related to the heading variance in a radio navigation aid deprived environment; and at least one indicator communicably coupled with the inertial reference module, providing an indication related to a validity of the heading of the vehicle based on the heading variance (see at least [0037]-[0038]).

Regarding claim 15, Haziza is not explicit on the inertial reference module includes a lookup table with a predetermined heading value for the beam tracking strength, however,
	Panchal discloses systems and methods for providing network access to aircraft where the inertial reference module includes a lookup table with a predetermined heading value for the beam tracking strength (see at least [0081]).


Regarding claim 16, Haziza further discloses the at least one indicator is at least one of a figure of merit or a numerical value of a heading variance (see at least [0035]).

Regarding claim 17, Haziza further discloses provide a pointing solution to the moveable antenna assembly and wherein the pointing solution comprises at least two of: heading, pitch, roll, rates, position, and timing data (see at least [0033]-[0037]).

Regarding claim 19, Haziza further discloses a global positioning system or radio navigation aid configured to determine an absolute position of the vehicle and provide the determined position to the inertial reference module and wherein the heading observation is independent from the global positioning system or radio navigation aid (see at least [0037]-[0038]).

Regarding claim 20, Haziza further discloses the vehicle comprises an aircraft (see at least [0037]-[0038]).




Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0155443 A1 (“Haziza”) in view of US 5,784,029 (“Geier”).

Regarding claim 18, Haziza is not explicit on the inertial reference module includes a multi-state Kalman Filter to correct for inertial sensor drift, however,
	Geier discloses recognition of and method and apparatus for GPS antenna lever arm compensation in integrated GPS/dead reckoning navigation systems where the inertial reference module includes a multi-state Kalman Filter to correct for inertial sensor drift (see at least Col. 3 lines 42-67).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Panchal with the system disclosed by Haziza in order to recognize an error due to the lever arm between the GPS antenna and the vehicle's center of rotation and effectively estimates and removes such error induced by this lever arm (Geier, Col. 1 lines 46-50).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612. The examiner can normally be reached Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATHEW FRANKLIN GORDON/Primary Examiner, Art Unit 3665